Exhibit 10.1




AMENDMENT NO. 10 TO
AMENDED AND RESTATED NOTE PURCHASE AGREEMENT


This Amendment No. 10 to Amended and Restated Note Purchase Agreement (this
“Amendment”), is dated as of April 30, 2015, is made by and among (i) AEMETIS
ADVANCED FUELS KEYES, INC. (f/k/a AE Advanced Fuels Keyes, Inc.), a Delaware
corporation (“AEAFK”), AEMETIS FACILITY KEYES, INC., a Delaware corporation and
successor-in-interest to Keyes Facility Acquisition Corp., a Delaware
corporation (“Keyes Facility”, together with AEAFK, the “Borrowers”), AEMETIS,
INC. (formerly known as AE Biofuels, Inc.), a Nevada corporation (“Parent”), and
(ii) THIRD EYE CAPITAL CORPORATION, an Ontario corporation, as agent for the
Noteholders (“Administrative Agent”), THIRD EYE CAPITAL CREDIT OPPORTUNITIES
FUND - INSIGHT FUND (“TEC Insight Fund Purchaser”) and SPROTT PC TRUST (“Sprott
PC Trust Purchaser”, and together with TEC Insight Fund Purchaser,
“Noteholders”).
 
RECITALS


A. The Borrowers, Administrative Agent and Noteholders entered into the Amended
and Restated Note Purchase Agreement dated as of July 6, 2012, as amended by a
Limited Waiver and Amendment No.1 to Amended and Restated Note Purchase
Agreement dated as of October 18, 2012, as amended by a Limited Waiver and
Amendment No. 2 to Amended and Restated Note Purchase Agreement dated as of
February 27, 2013, as amended by a Limited Waiver and Amendment No. 3 to Amended
and Restated Note Purchase Agreement dated as of April 15, 2013, as amended by
an Amendment No. 4 to Amended and Restated Note Purchase Agreement dated as of
April 19, 2013, as amended by a Limited Waiver and Amendment No. 5 to Amended
and Restated Note Purchase Agreement dated as of July 26, 2013, as amended by a
Limited Waiver and Amendment No. 6 to Amended and Restated Note Purchase
Agreement dated as of September 30, 2013, as amended by a Limited Waiver and
Amendment No. 7 to Amended and Restated Note Purchase Agreement dated as of May
14, 2014, as amended by an Amendment No. 8 to Amended and Restated Note Purchase
Agreement dated as of November 7, 2014, and as amended by an Amendment No. 9 to
Amended and Restated Note Purchase Agreement dated as of March 12, 2015 (as the
same may be amended, restated, supplemented, revised or replaced from time to
time, the “Agreement”).  Capitalized terms used but not defined in this
Amendment shall have the meaning given to them in the Agreement.
 
B. The Borrowers have requested, and the Administrative Agent and Noteholders
have agreed, to amend the Agreement on the terms and conditions contained
herein.
 
AGREEMENT


SECTION 1.            Reaffirmation of Indebtedness.  The Borrowers hereby
confirm that as of April 29, 2015 and before giving effect to this Amendment,
the outstanding principal balance of the Notes is $50,786,838.10.
 
SECTION 2.            Amendments.  The following sections of the Agreement shall
be and hereby are amended as follows:
 
(A)           Recitals Part of Agreement.  The foregoing recitals are hereby
incorporated into and made a part of the Agreement, including all defined terms
referenced therein.
 
(B)           Section 1.1 (Definitions).
 
 
1

--------------------------------------------------------------------------------

 
 
Section 1.1 of the Agreement is hereby amended by substituting and adding the
following definitions in lieu of or in addition to the versions of such terms
and related definitions contained in the Agreement, as applicable, in the
appropriate alphabetical order:
 
“Acquisition Notes Stated Maturity Date” means July 1, 2015; provided that the
Acquisition Notes Stated Maturity Date shall be extended to April 1, 2016 upon
written notice to the Administrative Agent of the Borrowers’ election to extend
not earlier than 60 days, and not later than 30 days, prior to July 1, 2015, so
long as at the time of the extension (a) no Default or Event of Default has
occurred and is continuing under any Financing Document and (b) the Borrowers
pay to the Administrative Agent an extension fee in cash in an amount equal to
3% of the Note Indebtedness in respect to the Acquisition Notes which fee shall
be deemed fully earned and nonrefundable, provided that such fee may be added to
the outstanding principal balance of the Acquisition Notes on the effective date
of such extension at the election of the Borrowers.
 
“Existing Notes Stated Maturity Date” means July 1, 2015; provided that the
Existing Notes Stated Maturity Date shall be extended to April 1, 2016 upon
written notice to the Administrative Agent of the Borrowers’ election to extend
not earlier than 60 days, and not later than 30 days, prior to July 1, 2015, so
long as at the time of the extension (a) no Default or Event of Default has
occurred and is continuing under any Financing Document and (b) the Borrowers
pay to the Administrative Agent an extension fee in cash in an amount equal to
3% of the Note Indebtedness in respect to the Existing Notes which fee shall be
deemed fully earned and nonrefundable, provided that such fee may be added to
the outstanding principal balance of the Existing Notes on the effective date of
such extension at the election of the Borrowers.
 
“Financing” means, collectively, (i) the issuance and sale by the Borrowers of
$7,443,536.22 aggregate original principal amount of Existing Notes pursuant to
this Agreement, (ii) the issuance and sale by the Borrowers of $16,335,733.96
aggregate original principal amount of Acquisition Notes pursuant to this
Agreement, (iii) the issuance and sale by the Borrowers of up to $22,550,000.00
aggregate original principal amount of Revolving Notes (plus any PIK Amount
added to the outstanding principal amount of the Revolving Notes pursuant to
Section 2.11(1)), pursuant to this Agreement and (iv) the issuance and sale by
the Borrowers of $10,340,400.71 aggregate original principal amount of Revenue
Participation Notes pursuant to this Agreement and (iv) the entry into by the
parties thereto of the other transactions contemplated by the Financing
Documents.
 
“Non-Revolving Portion” means the Tenth Amendment Advance, the Eighth Amendment
Advance and the Monitoring Fee Advance (together with any PIK Amounts added to
the Revolving Notes pursuant to Section 2.11(1)) in the aggregate principal
amount, inclusive of PIK Amounts as of April 29, 2015, of $0.00.
 
“Principal Waterfall” means the order in which payments are applied to the
principal outstanding under the Notes, as follows: (i) first, to the components
of the Non-Revolving Portion of the Revolving Notes as follows: (A) the portion
of the Revolving Notes issued in respect of the Tenth Amendment Advance, (B) the
portion of the Revolving Notes issued in respect of the Eighth Amendment
Advance, (C) if applicable, the portion of the Revolving Notes issued in respect
of any portion of the Monitoring Fee added to the outstanding principal amount
of the Revolving Notes and (D) any PIK Amounts added to the principal amount of
the Revolving Notes, (ii) second, to the Existing Notes, (iii) third, to the
Acquisition Notes, (iv) fourth, to the Revenue Participation Notes and (v)
fifth, to the Revolving Portion of Revolving Notes.
 
“Revenue Participation Notes Stated Maturity Date” means July 1, 2015; provided
that the Revenue Participation Notes Stated Maturity Date shall be extended to
April 1, 2016 upon written notice to the Administrative Agent of the Borrowers’
election to extend not earlier than 60 days, and not later than 30 days, prior
to July 1, 2015, so long as at the time of the extension (a) no Default or Event
of Default has occurred and is continuing under any Financing Document and (b)
the Borrowers pay to the Administrative Agent an extension fee in cash in an
amount equal to 3% of the Note Indebtedness in respect to the Revenue
Participation Notes which fee shall be deemed fully earned and nonrefundable,
provided that such fee may be added to the outstanding principal balance of the
Revenue Participation Notes on the effective date of such extension at the
election of the Borrowers.
 
“Revolving Notes Stated Maturity Date” means July 1, 2015; provided that the
Revolving Notes Stated Maturity Date shall be extended to April 1, 2016 upon
written notice to the Administrative Agent of the Borrowers’ election to extend
not earlier than 60 days, and not later than 30 days, prior to July 1, 2015, so
long as at the time of the extension (a) no Default or Event of Default has
occurred and is continuing under any Financing Document and (b) the Borrowers
pay to the Administrative Agent an extension fee in cash in an amount equal to
3% of the Note Indebtedness in respect to the Revolving Notes which fee shall be
deemed fully earned and nonrefundable, provided that such fee may be added to
the outstanding principal balance of the Revolving Notes on the effective date
of such extension at the election of the Borrowers.
 
“Subsequent Closing” means, at the option of the Borrowers, one or more Closings
for the purchase and sale of Revolving Notes following the First Closing, in
each case as contemplated herein, provided that no more than $22,550,000.00
principal amount of Revolving Notes (plus any PIK Amount added to the
outstanding principal amount of the Revolving Notes pursuant to Section
2.11(1)), shall be issued and outstanding at any time.
 
 
2

--------------------------------------------------------------------------------

 
 
“Tenth Amendment Advance” has the meaning set forth in Section 2.4.
 
(C)           Section 1.1 (Definitions).  Section 1.1 of the Agreement is hereby
amended by deleting the defined term “Ninth Amendment Advance”.
 
(D)           Section 2.3 (Creation and Issuance of the  Notes). Section 2.3 of
the Agreement is deleted in its entirety and replaced with the following:
 
“2.3           Creation and Issuance of the
Notes.                                                                   The
Borrowers hereby create and authorize the Notes for issuance in the aggregate
original principal amount of up to $56,669,670.89 (plus any PIK Amount added to
the outstanding principal amount of the Revolving Notes pursuant to Section
2.11(1)).  The Notes shall be dated as of their applicable Issue Date (including
all replacement certificates issued in accordance with this Agreement) and will
become due and payable, together with all accrued and unpaid interest thereon,
on the Maturity Date.  Other than the Revolving Portion of the Revolving Notes,
which may be re-issued once redeemed, neither the Non-Revolving Portion of the
Revolving Notes nor any other Notes, may be re-issued once redeemed.”
 
(E)           Section 2.4 (Subsequent Closings and Revolving Notes).  Section
2.4 of the Agreement is deleted in its entirety and replaced with the following:
 
“2.4           Subsequent Closings and Revolving
Notes.                                                                              Subject
to the terms and conditions set forth in Section 2.2, on and after the date of
this Agreement and upon written notice by the Borrowers to the Administrative
Agent of not less than ten Business Days in substantially the form attached
hereto as Exhibit B (each, a “Revolving Loan Request”), the Borrowers, jointly
and severally, agree to issue Revolving Notes in an aggregate amount not to
exceed at any time outstanding the amount identified in the Allocation Notice;
provided, however, that (i) after giving effect to any outstanding Revolving
Notes, the aggregate principal amount of all outstanding Revolving Notes shall
not exceed $22,550,000.00 (plus any PIK Amount added to the outstanding
principal amount of the Revolving Notes pursuant to Section 2.11(1)), (ii) up to
$2,500,000 of the Revolving Notes may only be used by the Borrowers to pay the
purchase price in connection with the redemption of 500,000 shares of common
stock of the Parent held by the Noteholders (the “Tenth Amendment Advance”),
(iii) $1,400,000 of the Revolving Notes may only be used by the Borrowers for
the purposes agreed to in writing by the Administrative Agent (the “Eighth
Amendment Advance”), (iv) up to $650,000 of the Revolving Notes may only be used
by the Borrowers to pay the Monitoring Fee pursuant to Section 2.11(5) (the
“Monitoring Fee Advance”) and (v) once the portion of the Revolving Notes
representing the Tenth Amendment Advance, the Eighth Amendment Advance and the
Monitoring Fee Advance, together with any accrued but unpaid PIK Amounts
thereon, have been redeemed, such amounts shall not be re-issued.  The aggregate
principal amount of any new Revolving Notes issued at any Subsequent Closing
must be at least $500,000 and in increments of $100,000. At each Subsequent
Closing, the Borrowers shall deliver an officer’s certificate to the
Administrative Agent and such other evidence reasonably acceptable to the
Administrative Agent that the conditions precedent set forth in Section 2.2 have
been met.  The proposed use of proceeds in each Revolving Loan Request shall be
acceptable to the Administrative Agent in its sole discretion.  The issuance and
purchase of Revolving Notes in connection with any Eighth Amendment Advance
shall be subject to the sole discretion of the Administrative Agent.”
 
SECTION 3.      Acknowledgment by Borrowers.  Notwithstanding anything to the
contrary in this Amendment or the Agreement, the parties acknowledge and agree
that (a) proceeds from the Program is a Redemption Event and shall be applied in
accordance with the Principal Waterfall pursuant to Section 4.2(1) and (b) the
Borrowers have undrawn available funds of $1,400,000.00 with respect to the
Eighth Amendment Advance.
 
SECTION 4.     Redemption of Common Stock.  As consideration for the agreements
reflected in this Amendment, each Noteholder hereby sells effective as of the
date of this Amendment, and the Parent hereby purchases, effective as of the
date of this Amendment, the number of shares of common stock of the Parent
indicated in the table below (the “Purchased Shares”) for the per share purchase
price indicated below, such aggregate purchase price to be paid to each of the
Noteholders by the Parent with the proceeds of the Tenth Amendment Advance on
the date of this Amendment (the “Redemption Transaction”) as indicated in the
table below.  Within five business days following the date of this Agreement,
each Noteholder shall deliver to the Parent the original stock certificates
evidencing such Noteholder’s Purchased Shares, together with such other
documentation reasonably requested by the Parent’s transfer agent and acceptable
to the Noteholders.  The Parent shall instruct its transfer agent to issue new
certificates evidencing its shares of common stock if the original stock
certificates evidence more shares than a respective Noteholder’s Purchased
Shares.  The Parent acknowledges and agrees that the Noteholders may be in
possession of material nonpublic information regarding the Parent and its
Subsidiaries and the Parent hereby waives compliance with the Parent’s insider
trading policy and any other policy of the Parent to the extent that such
policies apply to the Redemption Transaction.
 
 
3

--------------------------------------------------------------------------------

 
 
Noteholder
 
Number of Shares of Common Stock of Parent
 
Purchase Price per Share
Aggregate Purchase Price
Sprott PC Trust Purchaser
    400,000  
The greater of $5.00 and the closing price on the NASDAQ Global Market on the
date of this Amendment
To be determined
             
TEC Insight Fund Purchaser
    100,000  
The greater of $5.00 and the closing price on the NASDAQ Global Market on the
date of this Amendment
To be determined

 
SECTION 5.                      Conditions to Effectiveness.  This Amendment
shall be effective only upon and subject to satisfaction of the following
conditions precedent:
 
(A)           Administrative Agent shall have received this Amendment duly
executed by the parties hereto.
 
(B)           Administrative Agent shall have received a Ninth Amended and
Restated Revolving Note for Sprott PC Trust Purchaser duly executed by the
Borrowers in the original principal amount of $18,040,000.00.
 
(C)           Administrative Agent shall have received a Tenth Amended and
Restated Revolving Note for TEC Insight Fund Purchaser duly executed by the
Borrowers in the original principal amount of $4,510,000.00.
 
(D)           Administrative Agent shall have received an Amendment No. 3 to the
Amended and Restated Pledge Agreement duly executed by McAfee Capital, LLC.
 
(E)           Administrative Agent shall have received a Reaffirmation of
Unconditional Personal Guaranty, duly executed by the Chairman.
 
(F)           Administrative Agent shall have received a Reaffirmation of
Guaranty, duly executed by the Company Parties (other than the Borrowers).
 
(G)           Administrative Agent shall have received a Reaffirmation of
Guaranty, duly executed by McAfee Capital, LLC.
 
(H)           Administrative Agent shall have received a certificate of a Senior
Officer of the Parent and each Borrower certifying (1) that no change has
occurred to the Organizational Documents of such Person since certified copies
thereof were previously delivered to the Administrative Agent and (2) that
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors of each such Person authorizing the execution, delivery and
performance of the Note Purchase Documents to which such Person is a party
delivered in connection with this Amendment, including the Redemption
Transaction and that such resolutions have not been modified, rescinded or
amended and are in full force.  In addition, the resolutions of the board of
directors of the Parent shall expressly waive compliance with the Parent’s
insider trading policy and any other policy of the Parent to the extent that
such policies apply to the Redemption Transaction.
 
(I)           Administrative Agent shall have performed and complied with all of
the covenants and conditions required by this Amendment and the Note Purchase
Documents to be performed and complied with upon the effective date of this
Amendment.
 
(J)           Administrative Agent shall have received all other approvals,
opinions, documents, agreements, instruments, certificates, schedules and
materials as Administrative Agent may reasonably request.
 
 
4

--------------------------------------------------------------------------------

 
 
Each Borrower acknowledges and agrees that the failure to perform, or to cause
the performance of, the foregoing covenants and agreements will constitute an
Event of Default under the Agreement and Administrative Agent and Noteholders
shall have the right to demand the immediate repayment in full in cash of all
outstanding Indebtedness owing to Administrative Agent and Noteholders under the
Agreement, the Notes and the other Note Purchase Documents.  In consideration of
the foregoing and the transactions contemplated by this Amendment, each Borrower
hereby (a) ratifies and confirms all of the obligations and liabilities of such
Borrower owing pursuant to the Agreement and the other Note Purchase Documents,
and (b) agrees to pay all costs, fees and expenses of Administrative Agent and
Noteholders in connection with this Amendment.
 
SECTION 6.                      Agreement in Full Force and Effect as
Amended.  Except as specifically amended or waived hereby, the Agreement and
other Note Purchase Documents shall remain in full force and effect and are
hereby ratified and confirmed as so amended.  Except as expressly set forth
herein, this Amendment shall not be deemed to be a waiver, amendment or
modification of, or consent to or departure from, any provisions of the
Agreement or any other Note Purchase Document or any right, power or remedy of
Administrative Agent or Noteholders thereunder, nor constitute a waiver of any
provision of the Agreement or any other Note Purchase Document, or any other
document, instrument or agreement executed or delivered in connection therewith
or of any Default or Event of Default under any of the foregoing, in each case
whether arising before or after the execution date of this Amendment or as a
result of performance hereunder or thereunder.  This Amendment shall not
preclude the future exercise of any right, remedy, power, or privilege available
to Administrative Agent or Noteholders whether under the Agreement, the other
Note Purchase Documents, at law or otherwise.  All references to the Agreement
shall be deemed to mean the Agreement as modified hereby.  This Amendment shall
not constitute a novation or satisfaction and accord of the Agreement or any
other Note Purchase Documents, but shall constitute an amendment thereof.  The
parties hereto agree to be bound by the terms and conditions of the Agreement
and Note Purchase Documents as amended by this Amendment, as though such terms
and conditions were set forth herein.  Each reference in the Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of similar import shall
mean and be a reference to the Agreement as amended by this Amendment, and each
reference herein or in any other Note Purchase Documents to “the Agreement”
shall mean and be a reference to the Agreement as amended and modified by this
Amendment.
 
SECTION 7.                      Representations by Parent and Borrowers.  Each
of the Parent and the Borrowers hereby represents and warrants to Administrative
Agent and Noteholders as of the execution date of this Amendment as
follows:  (A) it is duly incorporated, validly existing and in good standing
under the laws of its jurisdiction of incorporation; (B) the execution, delivery
and performance by it of this Amendment and all other Note Purchase Documents
executed and delivered in connection herewith are within its powers, have been
duly authorized, and do not contravene (i) its articles of incorporation, bylaws
or other organizational documents, or (ii) any applicable law; (C) no consent,
license, permit, approval or authorization of, or registration, filing or
declaration with any Governmental Entity or other Person, is required in
connection with the execution, delivery, performance, validity or enforceability
of this Amendment or any other Note Purchase Documents executed and delivered in
connection herewith by or against it; (D) this Amendment and all other Note
Purchase Documents executed and delivered in connection herewith have been duly
executed and delivered by it; (E) this Amendment and all other Note Purchase
Documents executed and delivered in connection herewith constitute its legal,
valid and binding obligation enforceable against it in accordance with their
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally or by general principles of equity; (F) it is not
in default under the Agreement or any other Note Purchase Documents and no Event
of Default exists, has occurred and is continuing or would result by the
execution, delivery or performance of this Amendment; and (G) the
representations and warranties contained in the Agreement and the other Note
Purchase Documents are true and correct in all material respects as of the
execution date of this Amendment as if then made, except for such
representations and warranties limited by their terms to a specific date.
 
SECTION 8.                      Representations by Noteholders.
 
In connection with the Redemption Transaction, each Noteholder hereby represents
and warrants to the Parent as of the execution date of this Amendment as
follows: (A) it is duly formed, validly existing and in good standing under the
laws of its jurisdiction of formation, (B) the execution, delivery and
performance by it of this Amendment are within its powers, have been duly
authorized and do not contravene (i) its organizational documents, or (ii) any
applicable law; (C) no consent, license, permit, approval or authorization of,
or registration, filing or declaration with any Governmental Entity or other
Person, is required in connection with the execution, delivery, performance,
validity or enforceability of this Amendment; (D) this Amendment has been duly
executed and delivered by it; (E) this Amendment constitutes its legal, valid
and binding obligation enforceable against it in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity; (F) it is the
beneficial and record owner of the Purchased Shares and it has good and
marketable title to the Purchased Shares, free and clear of any pledges, liens,
restrictions, claims or encumbrances of any kind (other than any applicable
restrictions imposed by the U.S. federal securities laws and regulations
promulgated thereunder); (G) it has reviewed and evaluated all information that
it deems necessary to assess the merits and risks of the Redemption Transaction
and has had answered to its satisfaction any and all questions regarding such
information; (H) it acknowledges that the Parent may have material nonpublic
information regarding the Parent and its Subsidiaries that has not been
disclosed to such Noteholder and it acknowledges that it is entering into this
Redemption Transaction without the benefit of such additional information and
assuming all related risks; and (I) it is a sophisticated investor who has such
knowledge and experience in financial and business matters necessary to enable
it to evaluate the merits and risks of the Redemption Transaction.
 
 
5

--------------------------------------------------------------------------------

 
 
SECTION 9. Miscellaneous.
 
(A)           This Amendment may be executed in any number of counterparts
(including by facsimile or email), and by the different parties hereto on the
same or separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.  Each party agrees that it will be bound by its own facsimile or
scanned signature and that it accepts the facsimile or scanned signature of each
other party.  The descriptive headings of the various sections of this Amendment
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof or
thereof.  Whenever the context and construction so require, all words herein in
the singular number herein shall be deemed to have been used in the plural, and
vice versa, and the masculine gender shall include the feminine and neuter and
the neuter shall include the masculine and feminine.  The use of the word
“including” in this Amendment shall be by way of example rather than by
limitation.  The use of the words “and” or “or” shall not be inclusive or
exclusive.
 
(B)           This Amendment may not be changed, amended, restated, waived,
supplemented, discharged, canceled, terminated or otherwise modified without the
written consent of the Borrowers and Administrative Agent.  This Amendment shall
be considered part of the Agreement and shall be a Note Purchase Document for
all purposes under the Agreement and other Note Purchase Documents.
 
(C)           This Amendment, the Agreement and the Note Purchase Documents
constitute the final, entire agreement and understanding between the parties
with respect to the subject matter hereof and thereof and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties, and shall be binding upon and inure to the benefit of the
successors and assigns of the parties hereto and thereto.  There are no
unwritten oral agreements between the parties with respect to the subject matter
hereof and thereof.
 
(D)           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE CHOICE OF LAW PROVISIONS SET FORTH IN THE AGREEMENT AND SHALL BE
SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE AGREEMENT.
 
(E)           Neither the Parent nor any Borrower may assign, delegate or
transfer this Amendment or any of their rights or obligations hereunder.  No
rights are intended to be created under this Amendment for the benefit of any
third party donee, creditor or incidental beneficiary of the Borrowers or any
Company Party.  Nothing contained in this Amendment shall be construed as a
delegation to Administrative Agent or Noteholders of the Borrowers or any
Company Party’s duty of performance, including any duties under any account or
contract in which Administrative Agent or Noteholders have a security interest
or lien.  This Amendment shall be binding upon the Borrowers, the Parent and
their respective successors and assigns.
 
(F)           All representations and warranties made in this Amendment shall
survive the execution and delivery of this Amendment and no investigation by
Administrative Agent or Noteholders shall affect such representations or
warranties or the right of Administrative Agent or Noteholders to rely upon
them.
 
(G)           THE BORROWERS AND THE PARENT ACKNOWLEDGE THAT SUCH PERSON’S
PAYMENT OBLIGATIONS ARE ABSOLUTE AND UNCONDITIONAL WITHOUT ANY RIGHT OF
RECISSION, SETOFF, COUNTERCLAIM, DEFENSE, OFFSET, CROSS-COMPLAINT, CLAIM OR
DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR
ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK
AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM ADMINISTRATIVE AGENT OR
ANY NOTEHOLDER.  THE BORROWERS AND THE PARENT HEREBY VOLUNTARILY AND KNOWINGLY
RELEASE AND FOREVER DISCHARGE ADMINISTRATIVE AGENT AND EACH NOTEHOLDER AND THEIR
RESPECTIVE PREDECESSORS, ADMINISTRATIVE AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS,
DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES
WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR
UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING
IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH SUCH
PERSON MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE AGREEMENT OR OTHER NOTE PURCHASE DOCUMENTS, AND NEGOTIATION
FOR AND EXECUTION OF THIS AMENDMENT.
 
{Signatures appear on following pages.}
 
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first noted above.
 
BORROWERS:
 
AEMETIS ADVANCED FUELS KEYES, INC.

 
By:  /s/Eric A.
McAfee                                                                
 
Name:  Eric A. McAfee
 
Title:    Chief Executive Officer
 
 
AEMETIS FACILITY KEYES, INC.
 
By:  /s/Eric A.
McAfee                                                                
 
Name:  Eric A. McAfee
 
Title:    Chief Executive Officer
 
PARENT:
 
AEMETIS, INC.
 
By:  /s/Eric A.
McAfee                                                                
 
Name:  Eric A. McAfee
 
Title:    Chief Executive Officer

 
ADMINISTRATIVE AGENT:


THIRD EYE CAPITAL CORPORATION
 
By:  /s/Arif
Balwani                                                                
 
Name:  Arif Balwani
 
Title: Managing Director
 
By:  /s/David G.
Alexander                                                                
 
Name:  David G. Alexander
 
Title: Managing Director
 


 
7

--------------------------------------------------------------------------------

 
 
NOTEHOLDERS:


SPROTT ASSET MANAGEMENT GP INC., in its capacity as general partner of SPROTT
ASSET MANAGEMENT L.P., in its capacity as Manager of SPROTT PC TRUST


By: _/s/Steve Rostowsky______________________
Name:  Steve Rostowsky
 
Title: CFO

 
THIRD EYE CAPITAL CREDIT OPPORTUNITIES S.ar.l, it its capacity as Managing
General Partner of THIRD EYE CAPITAL CREDIT OPPORTUNITIES FUND – INSIGHT FUND


By:  /s/Richard
Goddard                                                                 
Name:  Richard Goddard
 
Title: Manager

 
By:  /s/Robert
L.DeNormandie                                                      
Name:  Robert L.DeNormandie
 
Title: Manager
 